Citation Nr: 1140463	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder or other acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from December 1979 to December 1982. 

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for post-traumatic stress disorder (PTSD).  

In August 2011, new evidence was received along with a waiver of the Veteran's right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran is not a combat veteran. 

2.  A diagnosis of PTSD due to non-combat stressors has been given.

3.  A non-combat PTSD stressor during active military service has been verified by independent evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 5103, 5107 (West 2002); §§ 1131, 1137, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the outcome is favorable to the Veteran, VA's duty to assist in developing this claim has been satisfied and VA's duty to provide notice concerning what evidence VA intends to obtain and what evidence the claimant must submit has also been satisfied.  38 U.S.C.A. § 5103 (West 2002); § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Service Connection

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In Cohen, the Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor and must also presume that the PTSD diagnosis itself is in conformance with DSM-IV(r) standards.  Id, at 140.  

2006-dated VA outpatient therapy notes from Grand Rapids VA outpatient clinic note PTSD several times.  While each report need not be discussed, a March 23, 2006-dated report contains an assessment of PTSD due to stressors that occurred during active military service.  The report is cosigned by a VA licensed clinical social worker and a VA staff physician (an M.D.).  

A March 2007 VA treatment report mentions both PTSD and major depression.  August and September 2007 VA pastoral care notes contain a diagnosis of prolonged PTSD.  These 2007-dated pastoral care notes appear to be authored and signed by a chaplain.  

In February 2008, a VA licensed clinical social worker for VA wrote a personal letter to the RO on behalf of the Veteran.  The health-professional reiterated the Veteran's history of an injury sustained while jumping in the Army.  The letter states that the Veteran: 

      ...suffers from a DSM-IV-TR diagnosis of Post Traumatic Stress Disorder."... "The trauma began while in the military when Veteran jumped out of a C-141, his equipment released late, then the wind caught him as he landed and then threw him into the air and Veteran subsequently landed on his head.  Veteran witnessed two other soldiers that had severe parachute accidents.  

In November 2008, the Veteran reported various PTSD stressors.  One such stressor was the injuring of two fellow paratroopers during a parachute landing fall.  A note in the claims file from Joint Services Records Research Center indicates that this event was verified by independent means.  

A July 2009 VA PTSD compensation examination report discusses only two stressors; a parachute landing fall that resulted in an injury to the Veteran and another parachute landing fall that resulted in injuries to two others.  The primary Axis I diagnosis was PTSD, mild form.  The secondary Axis I diagnosis was mood disorder secondary to head jury.  Although the examiner listed PTSD as the primary Axis I diagnosis and the mood disorder as the secondary Axis I diagnosis, the examiner then explained, "...the patient's mood disorder secondary to his head injury bypasses his posttraumatic stress disorder symptoms."  The examiner then dissociated all symptoms from "...posttraumatic stress disorder when he was in the Army." 

In August 2011, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that he had five main PTSD stressors: (1) another jumper's parachute failed to open properly and that jumper was seriously injured; (2) the Veteran himself was dragged along the ground and injured by his parachute on a windy day because his quick-releases malfunctioned; (3) he witnessed Egyptian President Anwar Sadat assassinated in Egypt; (4) an Egyptian soldier blew-up or was blown-up in front of him; and, (5) he was in a motor vehicle accident.  

The claims files document the Veteran's own claimed parachute injuries, and document another parachutist's injuries, and document that the Veteran was stationed in Egypt for the purpose of training Egyptian soldiers when President Sadat was assassinated.  Thus, the claimed non-combat stressors need no further verification.  

While the July 2009 VA compensation examination report causes controversy over whether the Veteran has PTSD, because the earlier-dated VA mental health treatment reports clearly note PTSD and because a claimed stressor that led to PTSD has been verified, it therefore is at least as likely as not (50 percent or greater possibility) that PTSD was incurred in active military service.  

The medical opinions set forth above are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence set forth above is competent, credible, and persuasive also. Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD will therefore be granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


